WAIVER

This WAIVER (this "Waiver"), dated as of February 13, 2012, is entered into by
and between Agman Louisiana, Inc. (f/k/a Westway Holdings Corporation), a
Delaware corporation (the "Preferred Stockholder") and Westway Group, Inc., a
Delaware corporation (the "Company"). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Amended and Restated
Certificate of Incorporation (as defined below).

RECITALS

WHEREAS, the Preferred Stockholder is the holder of 32,929,553 shares of the
Company's Series A Perpetual Convertible Preferred Stock, par value $0.0001 per
share (the "Preferred Stock"), 12,987,336 shares of which are held in escrow
pursuant to the Stock Escrow Agreement (the "Escrowed Shares");

WHEREAS, the terms and conditions of the Preferred Stock and certain rights of
the holders of the Preferred Stock are set forth in the Amended and Restated
Certificate of Incorporation of the Company (the "Amended and Restated
Certificate of Incorporation");

WHEREAS, certain approval rights of the Preferred Stockholder are set forth in
the Stockholder's Agreement dated as of May 28, 2009, by and between the
Preferred Stockholder and the Company (the "Stockholder's Agreement");

WHEREAS, the Company intends to declare a $0.04 per share quarterly dividend on
its common stock to all common shareholders and holders of participating
preferred stock as of February 27, 2012, payable on or about April 23, 2012, in
cash or shares of the Company's common stock at the election of the stockholder,
subject to a maximum cash payment by the Company of $1,300,000 (the "Proposed
Dividend"); and

WHEREAS, in connection with the foregoing, the Company has requested from the
Preferred Stockholder a limited waiver of its compliance with the negative
covenants set forth in the Amended and Restated Certificate of Incorporation and
its approval of the Proposed Dividend pursuant to the Stockholder's Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT



Limited Waiver. Solely in connection with the Proposed Dividend and the
transactions contemplated in connection therewith, the Preferred Stockholder
hereby waives the Company's compliance with the negative covenants set forth in
the Amended and Restated Certificate of Incorporation, including without
limitation those set forth in Section 4.3.1.3.6.2.(B) and consents to and
approves the declaration and payment of the Proposed Dividend, pursuant to any
right it may have pursuant to the Amended and Restated Certificate of
Incorporation, the Stockholder's Agreement or otherwise.

Issuance of Preferred Stock

.



In consideration for the granting of the limited waiver by the Preferred
Stockholder pursuant to Section 1 above and in lieu of payment of any and all
outstanding accrued but unpaid Base Dividends through March 31, 2012, the
Company hereby agrees to issue to the Preferred Stockholder on or shortly
following April 1, 2012, 205,959 shares of Preferred Stock (the "Additional
Preferred Stock"), which includes shares which may be deemed issued under
Section 3 below, based on a valuation of $5.50 per share of Preferred Stock;

The shares of Additional Preferred Stock shall have the same terms and
conditions as the shares of Preferred Stock outstanding on the date hereof and
shall accrue the Base Dividend from and including the respective issuance date
for such shares of Additional Preferred Stock until May 28, 2016, the seventh
anniversary of the Closing.

The Preferred Stockholder hereby agrees that the issuance by the Company of the
shares of Additional Preferred Stock pursuant to this Waiver satisfies the
Company's obligation to pay any Base Dividend (in cash or otherwise) accruing on
or before March 31, 2012, with respect to the Preferred Stock.

Escrowed Shares

. The Company will issue 81,231 shares of the Additional Preferred Stock into
escrow pursuant to the Stock Escrow Agreement and not directly to the Preferred
Shareholder. If the Company cannot so issue shares of Additional Preferred
Stock, then the issuance of Additional Preferred Stock in Section 2 above will
be adjusted accordingly, but to preserve the economic benefit to the Preferred
Stockholder of the arrangements set forth herein, upon the release of the
Escrowed Shares from escrow, in whole or in part, the Company shall be deemed to
have issued 81,231 shares of Preferred Stock on April 1, 2012. Any shares of
Preferred Stock deemed issued with respect to the Escrowed Shares shall accrue
the Base Dividend (and any other dividends or distributions with respect to the
Preferred Stock) from and including the deemed issuance date for such shares
until May 28, 2016, the seventh anniversary of the Closing. The shares of
Additional Preferred Stock issued or deemed issued pursuant to Sections 2 and 3
hereof shall have identical rights to the shares of Preferred Stock already in
issue.



Ratification of Amended and Restated Certificate of Incorporation

. Except as herein specifically agreed, the Amended and Restated Certificate of
Incorporation is hereby ratified and confirmed and shall remain in full force
and effect according to its terms. Each of the Company and the Preferred
Stockholder acknowledge and consent to the waivers set forth herein and agrees
that, except as expressly provided herein, this Waiver does not impair, reduce
or limit any of its obligations under the Amended and Restated Certificate of
Incorporation.



Authority/Enforceability

. Each of the Company and the Preferred Stockholder represents and warrants as
follows:



It has taken all necessary action to authorize the execution, delivery and
performance of this Waiver.

This Waiver has been duly executed and delivered by such person and constitutes
such person's legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

No consent, approval, authorization or order of, or registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
person of this Waiver.

The execution and delivery of this Waiver does not (i) violate, contravene or
conflict with any provision of its organizational documents, or (ii) violate,
contravene or conflict with any other law, regulation, order, writ, judgment,
injunction or decree applicable to it.

Counterparts/Telecopy

. This Waiver may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of executed counterparts of
this Waiver by telecopy or pdf shall be effective as an original and shall
constitute a representation that an original shall be delivered promptly upon
request.



GOVERNING LAW

. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.



     

AGMAN LOUISIANA INC.

a Delaware corporation



 

By: /s/ Arthur W. Huguley, IV

Name: Arthur W. Huguley, IV

Title: President



 

WESTWAY GROUP INC.

a Delaware corporation



 

By: /s/ Thomas A. Masilla, Jr.

Name: Thomas A. Masilla, Jr.

Title: Chief Financial Officer

